Citation Nr: 1646948	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic renal failure status post-transplant, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in relevant part, denied service connection for a kidney disability.

In September 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The weight of the competent and probative evidence is against a finding that the Veteran's kidney disability had its onset during military service or is otherwise related to such service.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through letters dated in October 2010 and January 2011, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records and Social Security Administration (SSA) records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Board notes that a VA examination was not provided in conjunction with the Veteran's claim of service connection for a kidney disability, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159 (c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In the present case, the Veteran has been diagnosed chronic renal failure status post-transplant and he alleges that the condition is due to exposure to radiation during service.  However, there is no indication that the condition is related to military service.  As detailed below, the only opinion of record suggesting that the appellant's kidney disability is due to radiation exposure is from the Veteran.  His statements appear to generally assert that his renal failure is associated with the exposure to radiation in service.  The Board finds that this general statement from the Veteran is not enough to trigger VA's duty to assist to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  Id. 

The second avenue for achieving service connection is found under 38 C.F.R. § 3.311 (b)(2).  This section provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.

A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  38 C.F.R. § 3.311(b)(4).

Finally, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that his currently diagnosed kidney disability is the result of radiation exposure during military service.  Specifically, he contends that he was exposed to radiation while providing security for a nuclear weapon.  

Military personnel records show that the appellant was responsible for maintaining security of weapons systems.  

Service treatment records are negative for complaints of, treatment for, or diagnosis of a kidney disability.  Notably, in the June 1972 separation examination, there was no finding of a kidney condition.  It was noted that his hematocrit was 47%.  Additionally, such condition was not reported by the Veteran in the accompanying report of medical history.

Post-service treatment records demonstrate a current diagnosis of chronic renal failure status post-transplant.  Notably, the medical evidence indicates that since approximately 2001, the appellant has been treated for a number of kidney disabilities to include end-stage renal disease, chronic kidney disease, and nephritis.  He also had a kidney transplant in May 2008.  However, the evidence does not suggest that any diagnosed kidney disability is related to military service, to include radiation exposure.  

In a statement from the appellant's representative received in April 2016, he mentioned that the National Institute of Health published several research articles discussing the link between radiation exposure and chronic renal failure.  The referenced articles were not provided.

In testimony provided during the Board hearing, the appellant indicated that a doctor had never told him that his condition was directly related to service.  However, he had conducted independent research that showed different maladies from being around radiation, to include its effects on servicemembers.  The appellant did not submit his independent research.

Analysis

While the evidence demonstrates that the Veteran has been diagnosed with a current kidney disability, the weight of the evidence is against a finding the disability is related to military service.  

At the outset, the Board notes that presumptive service connection for chronic renal failure due to radiation exposure in not warranted as the condition is not included in the list of diseases associated with radiation exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the evidence does not show that the Veteran participated in a radiation-risk activity as defined by VA regulation.  38 C.F.R. § 3.309(d)(3).  Thus, he is not a radiation exposed Veteran for purposes of VA regulations.  Therefore, service connection for the appellant's kidney disability is not warranted on a presumptive basis due to exposure to radiation.  38 C.F.R. §§ 3.307, 3.309.

The Board observes that during the Board hearing, the appellant asserted that he had nephritis.  While the medical records demonstrate a history of nephritis, there is no indication that the appellant has been diagnosed with the condition since the filing of the claim in October 2010.  Nonetheless, the Board notes that nephritis is listed as a chronic disease and may be subject to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  In this regard, nephritis was not manifested in service or to a compensable degree in the first year after service.  Moreover, the Veteran has not reported a continuity of symptomatology and there is no indication that symptoms have been continuous since service.  Therefore, service connection for a kidney disability on a presumptive basis as a "chronic disease" is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Notwithstanding the foregoing, the Board will consider the claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records are negative for treatment for or a diagnosis of a kidney disability during military service.  At separation from military service, there was no finding of a kidney disability and the Veteran did not report such condition in the report of medical history, to include marking "no" to whether he had or have no kidney stones or blood in urine.  Moreover, there is no pertinent evidence indicating that the condition is related to military service.  Notably, in testimony provided during the Board hearing, the appellant stated that a medical doctor had not informed him that his kidney disability was related to military service.  While the appellant and is representative reported that there were articles and research suggesting a relationship between radiation exposure and chronic renal failure, such articles were not provided by the appellant or his representative.  The Veteran has been provided opportunities throughout the appeal process to submitted evidence, to include in the letter accompanying the April 2016 supplement statement of the case.  When considering all of the pertinent medical and lay evidence, the Board finds that it weighs against a finding of service connection for a kidney disability.

The Board acknowledges the Veteran's assertion that his chronic renal failure status post-transplant is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current condition is a medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The kidney condition at issue here involves a pathological process that is not readily observable to a layperson, to include the removal of waste products and extra water from the body.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  The record does not establish that the Veteran has such training or experience.  In light of this, the Veteran's statements regarding the etiology of his kidney disorder are not competent.

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's chronic renal failure status post-transplant.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for chronic renal failure status post-transplant must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 57 (1990).



ORDER

Entitlement to service connection for chronic renal failure status post-transplant, to include as due to radiation exposure is denied. 



____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


